U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JULY 31, 2011 Commission File Number 333-153402 AMBICOM HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Nevada 333-153402 26-2964607 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S.Employee Identification No.) 500 Alder Drive, Milpitas, CA 95035 408-321-0822 (Address of principal executive offices) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, $0.001 par value (Post Split $0.008 par value) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the ActYes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Aggregate market value of common stock held by non-affiliates of the Registrant as of January 31, 2011: $5,780,000.As of November 7, 2011, the registrant had 6,935,000 shares of common stock, par value $0,08 per share, issued and outstanding. Documents Incorporated by Reference:None AMBICOM HOLDINGS, INC. TABLE OF CONTENTS PageNo. PART I Item 1. Business 5 Item 1A Risk Factors 7 Item 1B Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. Reserved 13 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A Quantitative and Qualitative Disclosures About Market Risk 20 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 39 Item9A(T) Controls and Procedures 39 Item 9B. Other Information 40 PART III Item 10. Directors, Executive Officers, and Corporate Governance 41 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 13. Certain Relationships and Related Transactions and Director Independence 46 Item 14. Principal Accountant Fees and Services 46 Item 15. Exhibits and Financial Statement Schedules 47 SIGNATURES 48 3 Table of Contents As used in this report, the terms "we", "us", "our" and "our company" refer to AmbiCom Holdings, Inc. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains various forward-looking statements regarding our business, financial condition, results of operations and future plans and projects. Forward-looking statements discuss matters that are not historical facts and can be identified by the use of words such as “believes,” “expects,” “anticipates,” “intends,” “estimates,” “projects,” “can,” “could,” “may,” “will,” “would” or similar expressions. In this report, for example, we make forward-looking statements regarding, among other things, our expectations about the rate of revenue growth in specific business segments and the reasons for that growth and our profitability, our expectations regarding an increase in sales, strategic traction and sales and marketing spending, uncertainties relating to our ability to compete, uncertainties relating to our ability to increase our market share, changes in coverage and reimbursement policies of third-party payers and the effect on our ability to sell our products and services, the existence and likelihood of strategic acquisitions and our ability to timely develop new products or services that will be accepted by the market. Although these forward-looking statements reflect the good faith judgment of our management, such statements can only be based upon facts and factors currently known to us. Forward-looking statements are inherently subject to risks and uncertainties, many of which are beyond our control. As a result, our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth below under the caption “Risk Factors.” For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You should not unduly rely on these forward-looking statements, which speak only as of the date on which they were made. They give our expectations regarding the future but are not guarantees. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, unless required by law. Part I Background Organization in the Last Five Years AmbiCom was organized under the laws of the State of Nevada on July 29, 2008.AmbiCom is a holding company whose operating company, AmbiCom, Inc., is a designer and developer of wireless products focusing on the wireless medical industry.AmbiCom’s wireless modules and devices are based on the Company’s innovative application software and Wi-Fi or Bluetoothâ technologies. On January 15, 2010, Med Control, Inc. (the “Registrant”) authorized its Articles of Incorporation (the “Amendment”) to change its name to AmbiCom Holdings, Inc., to increase the number of its authorized shares of capital stock from 75,000,000 to 1,050,000,000 shares of which 1,000,000,000 were designated common stock, par value $0.001 per share (the “Common Stock”) and 50,000,000 were designated preferred stock, par value $0.001 per share (the “Preferred Stock”), and to effect a forward-split such that 131.2335958 shares of Common Stock were issued for every 1 share of Common Stock issued and outstanding immediately prior to filing of the amendment (the “Forward Split”).The Registrant also amended its Bylaws on January 15, 2010.On January 15, 2010, the Registrant entered into an Agreement and Plan of Share Exchange (the “Exchange Agreement”) with AmbiCom Acquisition Corp., a Nevada corporation (“AmbiCom”), whereby the Registrant acquired all of the issued and outstanding capital stock of AmbiCom in exchange (the “Exchange”) for 20,000,000 newly issued shares of Common Stock (the “Common Exchange Shares”), 2,600,000 shares of Series B Preferred Stock, options to purchase 5.5 million common shares and 2,350,000 shares of Series A Preferred Stock at the purchase price of $.01 per share, and 500,000 warrants to purchase 500,000 shares of Common Stock at $0.50 per share.As a result of the Exchange, the AmbiCom equity holders surrendered all of their issued and outstanding capital stock of AmbiCom in consideration for the Exchange Shares, and AmbiCom Acquisition Corp. became a wholly-owned subsidiary of Med Control, Inc. Simultaneously, the Company accepted subscriptions in an offering (the “Offering”) of its Common Stock at a price of $0.40 per share, offered pursuant to Regulation D of the Securities Act of 1933, as amended (the “Securities Act”).The Company sold an aggregate of 1,250,000 shares of Common Stock for an aggregate offering price of $500,000. 4 Table of Contents At the Closing, our board of directors was reconstituted by the appointment of John Hwang, Kenneth Cheng and Robert Radoff as directors immediately prior to the resignation of Ms. Elaine Mayumi Kato from her role as sole principal officer and director of the Company. Our executive management team also was reconstituted following the resignation of Ms. Kato, and Mr. Hwang and Mr. Cheng were appointed as CEO and President, respectively, in place of our former officers. Prior to the Exchange, the AmbiCom Holdings, Inc. 2010 Incentive Plan (the “Plan”) was adopted by the Board and the Company’s Stockholders.Under the Plan, 2,277,778 shares of Common Stock were reserved for issuance as incentive awards to be granted to executive officers, key employees, consultants and directors after the closing of the transactions described herein. The parties have taken the actions necessary to provide that the Exchange is treated as a “tax free exchange” under Section 368 of the Internal Revenue Code of 1986, as amended. Split-Off Agreement In addition, contemporaneously with the Closing, the Company and our former principal stockholder, Ms. Kato, split-offits wholly owned subsidiary, MCI Acquisition Corp., a newly-formed Nevada corporation (“MCAC”), whereby the Company assigned all of its previous operating assets to MCAC in consideration for the assumption of all of the Company’s liabilities to Ms. Kato, who is currently the principal shareholder of MCI and the retirement and cancellation of Ms. Kato’s 6,000,000 shares of Common Stock pursuant to the terms and conditions of a split-off agreement by and among the Company, Ms. Kato, and MCAC (the “Split-Off Agreement”). Item 1.Business Company Overview AmbiCom Holdings, Inc. (“AmbiCom Holdings” “the Company”, “us”, “our” or “we,”) was incorporated as Med Control, Inc. in the State of Nevada as a for-profit company on July 1, 2008 and established a fiscal year end of July 31.Prior to the Exchange, the Company was a development-stage company organized to sell a product called “Med Time”, an electronic and portable device aimed to control the doses and schedules of medications taken by elderly individuals. As a result of the Exchange with AmbiCom Acquisition Corp., we have adopted the business plan of AmbiCom Acquisition Corp’s wholly-owned subsidiary, AmbiCom, Inc., a California corporation, and now design and develop wireless products focusing on the wireless medical industry. AmbiCom is a designer and developer of wireless products focusing on the wireless medical industry.AmbiCom’s wireless modules and devices are based on the Company’s innovative application software and Wi-Fi or Bluetoothâ technologies.While AmbiCom’s focus is on the development of products for the healthcare industry, AmbiCom will continue its plans to develop and explore solutions for non-healthcare applications. Sales in the wireless medical device industry have grown at a rapid pace in the past few years.AmbiCom believes the reason for this growth and its strategy to focus on this industry includes: · Healthcare providers and insurers are seeking increased out-patient services.Wireless applications have the ability to provide “virtual nurse” services such as condition monitoring and alerts. · Wireless applications may eliminate or reduce the need for certain services that previously required a person, such as nurses, physicians, and billing positions. · Automated monitoring and alerts may produce improved patient outcomes and enable medical care providers to “virtually” monitor patients around the clock. · Improved usability may enhance quality of life and enable better, easier care provision. · Can enable or improve mobility and greater convenience. 5 Table of Contents AmbiCom’s business strategy targets and prioritizes areas of need and problems that could be improved or solved via the application of wireless capabilities.It then attempts to develop solutions that combine existing hardware and new software applications which AmbiCom develops to customize a device.AmbiCom’s wireless device solutions and applications include infusion pumps, heart monitoring machines, and glucose meters. AmbiCom sells its products through multi-channel distribution and original equipment manufacturer (“OEM”) channels.The Company delivers its medical device modules to OEM companies such as CareFusion, and Roche. AmbiCom will introduce wireless home medical devices as well as non-healthcare related wireless devices during its upcoming fiscal year. The Company is headquartered in Milpitas, California, where all corporate and design operations are based.AmbiCom’s manufacturing operations and capacity are highly scalable and cost effective via several manufacturing partners in Asia. Business Strategy AmbiCom's primary goal is to continue to provide consumers high quality mobile wireless products.The Company is committed to wireless design and development of software and hardware, and to bringing new and innovative products to the wireless medical and other wireless markets. AmbiCom intends to grow both organically and through selective acquisitions.The Company believes many medical devices lack the technological and operational efficiency to succeed in today’s advanced technology environment.The Company’s internal growth objective is to position AmbiCom as a leading designer of application software and hardware, via the following approaches and others: · Leverage its current customer base · Capitalize on its competitive advantage of proprietary technology and software · Exploit the growing need for cost reduction · Build strategic partnerships for scalability, efficiencies and leverage · Expand sales and marketing activities Our Competitive Advantages The Company believes its strengths include the following: · Proven Results: Deep domain expertise in wireless technologies and developing new product applications that innovatively leverage wireless technology to create innovative products with breakthrough functionalities.Since the year 2000, AmbiCom has sold over one million devices to customers worldwide. · Low Cost Operating Structure – AmbiCom maintains a low cost operating structure, focusing resource allocation on its core corporate functions including sales, marketing, research and development, administration, and outsourcing manufacturing to several companies in Asia.This operating structure has allowed the Company to maintain strong gross margins. 6 Table of Contents Products We expect our markets to remain competitive and to reflect rapid technological evolution and continuously evolving customer and regulatory requirements.Our ability to remain competitive depends in part upon our success in maintaining our intellectual knowledge base and developing new and enhanced advanced wireless solutions and introducing these systems at competitive prices on a timely basis. Sales and Marketing We believe our intellectual capability, technology, sales, and marketing efforts have established our reputation for providing innovative solutions that meet our customers’ needs in a timely, cost-efficient manner. Our ability to leverage ourdistribution network will be an important factor in our success. The sales and marketing of our products largely depends upon the type of product, location and target customer. Manufacturing and Suppliers We currently outsource production of our products primarily to manufacturers in Asia.Many of the key components and sub-components are purchased from third party suppliers. We have selected such suppliers based on their ability to consistently produce these components per our specifications, striving for the best quality product at the most cost effective price. Research and Product Development The general focus of our research and development team is the design and integration of wireless medical devices.Through these efforts, we constantly seek to enhance our existing products, design new products and develop solutions for customer applications.We believe that our responsiveness to current and perceived future customer demands differentiates us from many of our competitors, as we rapidly introduce new products to address market needs.We intend to expand our research and development team as we believe that increased levels of spending on research and development will be necessary to successfully develop products that will have a niche value. Employees As of July 31, 2011, we had 8 employees. We believe we have good employee relations. None of our employees are members of any labor union, and we are not a party to any collective bargaining agreement. CORPORATE INFORMATION The Company's corporate headquarters are located at 500 Alder Drive, Milpitas, California. Reports to Securities Holders We will make available free of charge any of our filings as soon as reasonably practicable after we electronically file these materials with, or otherwise furnish them to, the Securities and Exchange Commission (“SEC”).We are not including the information contained in our website as part of, or incorporating it by reference into, this report on Form 10-K. The public may read and copy any materials we file with the SEC at the SEC's Public Reference Room at treet, N.E., Room 1580, Washington, D.C. 20002. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at (http://www.sec.gov). RISK FACTORS Investing in the Company's common stock involves a high degree of risk. Prospective investors should carefully consider the risks described below, together with all of the other information included or referred to in this Current Report on Form 10-K, before purchasing shares of the Company's common stock. There are numerous and varied risks, known and unknown, that may prevent the Company from achieving its goals. The risks described below are not the only ones the Company will face. If any of these risks actually occur, the Company's business, financial condition or results of operation may be materially adversely affected. In such case, the trading price of the Company's common stock could decline and investors in the Company's common stock could lose all or part of their investment. 7 Table of Contents Risks Specific to Us If our products do not gain expected market acceptance, prospects for our sales revenue and profit may be affected. The healthcare industry’s relative unfamiliarity with wireless medical products may slow their market acceptance. Potential customers for our devices and systems may be reluctant to adopt these as alternatives to traditional technologies because of regulatory and other factors beyond the Company’s control. Obstacles to widespread adoption of our devices include inability to achieve market penetration before they are rendered obsolete. If we are not able to compete effectively with other competitors, our prospects for future growth will be jeopardized. There is significant competition in the healthcare industry with more established companies. We are not only competing with other wireless device providers but also with companies offering traditional medical products, which are usually more established and have greater resources to devote to research and development, manufacturing and marketing.In addition, we compete with large companies such as Cisco which have advantages of global marketing capabilities and substantially greater resources to devote to research and development and marketing. Our competitors may promote devices which are more readily accepted by customers and we may be required to reduce the prices of our products in order to remain competitive. Downturns in general economic and market conditions could materially and adversely affect our business. A significant amount of medical device purchases are related to the budgets and purchasing of medical facilities generally and hospitals in particular.A reduction in spending and budgets would likely cause a reduction in the demand for our products.If these facilities have less funds budgeted as a result of general economic conditions, sales of our wireless medical products for which they have budgeted would likely be influenced by general economic downturns. If critical components become unavailable or contract manufacturers delay their production, our business will be negatively impacted. Stability of component supply is crucial to determine our manufacturing process. As some critical devices and components are supplied by certain third-party manufacturers, we may be unable to acquire necessary amounts of key components at competitive prices. Outsourcing the production of certain parts and components is one way to reduce manufacturing costs. We have selected these particular manufacturers based on their ability to consistently produce these products according to our requirements in an effort to obtain the best quality product at the most cost effective price. However, the loss of all or one of these suppliers or delays in obtaining shipments could have an adverse effect on our operations until an alternative supplier could be found, if one may be located at all.This may cause us to breach our contracts and lose sales. If our contract manufacturers fail to meet our requirements for quality, quantity and timeliness, our business growth could be harmed. We design and outsource our products to contract manufacturers.These manufacturers procure most of the raw materials for us and provide all necessary facilities and labor to manufacture our products. If these companies were to terminate their agreements with us without adequate notice, or fail to provide the required capacity and quality on a timely basis, we would be delayed in our ability or unable to process and deliver our products to our customers. Our products could contain defects or they may be installed or operated incorrectly, which could reduce sales of those products or result in claims against us. 8 Table of Contents Although we have quality assurance practices to ensure good product quality, defects still may be found in the future in our existing or future products. End-users could lose their confidence in our products and Company when they unexpectedly use defective products or use our products improperly.This could result in loss of revenue, loss of profit margin, or loss of market share.Moreover, because our products are employed in the healthcare industry, if one of our products is a cause, or perceived to be the cause, of injury or death to a patient, we would likely be subject to a claim.If we were found responsible it could cause us to incur liability which could interrupt or even cause us to terminate some or all of our operations. If we are unable to recruit and retain qualified personnel, our business could be harmed. Our growth and success highly depend on qualified personnel. Competition in the industry could cause us difficulty in recruiting or retaining a sufficient number of qualified technical personnel, which could harm our ability to develop new products. If we are unable to attract and retain key personnel, it would harm our ability to develop competitive product, retain customers, and could adversely affect our business and operating results. Risks Related to the Securities Markets and Investments in Our Common Stock Because our common stock is quoted on the "OTCQB," your ability to sell shares in the secondary trading market may be limited. Our common stock is currently quoted on the over-the-counter market on the OTC Market Group’s OTC Link quotation platform.Consequently, the liquidity of our common stock is impaired, not only in the number of shares that are bought and sold, but also through delays in the timing of transactions, and coverage by security analysts and the news media, if any, of our company. As a result, prices for shares of our common stock may be lower than might otherwise prevail if our common stock was quoted and traded on NASDAQ or a national securities exchange. Because our shares are "penny stocks," you may have difficulty selling them in the secondary trading market. Federal regulations under the Securities Exchange Act of 1934 regulate the trading of so-called "penny stocks," which are generally defined as any security not listed on a national securities exchange or Nasdaq, priced at less than $5.00 per share and offered by an issuer with limited net tangible assets and revenues. Since our common stock currently is quoted on the "OTCQB" at less than $5.00 per share, our shares are "penny stocks" and may not be traded unless a disclosure schedule explaining the penny stock market and the risks associated therewith is delivered to a potential purchaser prior to any trade. In addition, the Securities and Exchange Commission has adopted a number of rules to regulate "penny stocks". Such rules include Rules 3a51-1, 15g-1, 15g-2, 15g-3,15g-4,15g-5, 15g-6, 15g-7, and 15g-9 under the Securities and Exchange Act of 1934, as amended.Because our securities constitute “penny stocks", within the meaning of the rules, the rules would apply to us and to our securities.The rules will further affect the ability of owners of shares to sell their securities in any market that might develop for them because it imposes additional regulatory burdens on penny stock transactions. Shareholders should be aware that, according to Securities and Exchange Commission, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (i) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (ii) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (iii) "boiler room" practices involving high-pressure sales tactics and unrealistic price projections by inexperienced salespersons; (iv) excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and (v) the wholesale dumping of the same securities by promoters andbroker-dealers after prices have been manipulated to a desired level, leaving investors with losses.Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to the Company's securities. By Virtue of Being a Public Company, the Company is Subject to Certain Regulations and Expenses. 9 Table of Contents The Company is publicly-traded and, accordingly, subject to the information and reporting requirements of the U.S. securities laws. The U.S. securities laws require, among other things, review, audit, and public reporting of the Company’s financial results, business activities, and other matters.Recent SEC regulation, including regulation enacted as a result of the Sarbanes-Oxley Act of 2002, has also substantially increased the accounting, legal, and other costs related to becoming and remaining an SEC reporting company.The public company costs of preparing and filing annual and quarterly reports, and other information with the SEC, and furnishing audited reports to stockholders will cause the Company’s expenses to be higher than if privately-held.In addition, the Company will incur substantial expenses in connection with the preparation of the Registration Statement and related documents with respect to the registration of the shares issued in the Offering. These increased costs may be material and may include the hiring of additional employees and/or the retention of additional advisors and professionals. Failure by the Company to comply with the federal securities laws could result in private or governmental legal action against the Company and/or our officers and directors, which could have a detrimental effect on the Company's business and finances, the value of the Company’s stock, and the ability of stockholders to resell their stock. Our stock price may be volatile and your investment in our common stock could suffer a decline in value. Trading activities in the Company’s common stock has been limited and prices volatile.There can be no assurance that a stable market will ever develop for the Company’s common stock in the future.If a stable market does not develop, investors could be unable to sell their shares of the Company’s common stock, possibly resulting in a complete loss of any funds invested.Should a stable market develop, the price may fluctuate significantly in response to a number of factors, many of which are beyond our control. These factors include: · Acceptance of our products in the industry. · Announcements of technological innovations or new products by us or our competitors. · Government regulatory action affecting our products or our competitors' products. · Developments or disputes concerning patent or proprietary rights. · Economic conditions in the United States or abroad. · Actual or anticipated fluctuations in our operating results. · Broad market fluctuations. · Changes in financial estimates by securities analysts. A registration of a significant amount of our outstanding restricted stock may have a negative effect on the trading price of our stock. At November 7, 2011, shareholders of the Company had approximately 2,701,596 shares of restricted stock, or 40.0% of the outstanding common stock. If we were to file a registration statement including all of these shares, and the registration is allowed by the SEC, these shares would be freely tradable upon the effectiveness of the registration statement. If investors holding a significant number of freely tradable shares decide to sell them in a short period of time following the effectiveness of a registration statement, such sales could contribute to significant downward pressure on the price of our stock. We do not intend to pay any cash dividends to common shareholders in the foreseeable future and, therefore, any return on your investment in our capital stock must come from increases in the fair market value and trading price of the capital stock. We have not paid any cash dividends on our common stock and do not intend to pay cash dividends on our common stock in the foreseeable future.We intend to retain future earnings, if any, for reinvestment in the development and expansion of our business.Any credit agreements, which we may enter into with institutional lenders, may restrict our ability to pay dividends.Whether we pay cash dividends in the future will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements and any other factors that the board of directors decides is relevant.Therefore, any return on your investment in our capital stock must come from increases in the fair market value and trading price of the capital stock. 10 Table of Contents We may issue additional equity shares to fund the Company's operational requirements which would dilute your share ownership. The Company's continued viability may depend on its ability to raise capital.Changes in economic, regulatory or competitive conditions may lead to cost increases.Management may also determine that it is in the best interest of the Company to develop new services or products. In any such case, additional financing will likely be required for the Company to meet its operational requirements.There can be no assurances that the Company will be able to obtain such financing on terms acceptable to the Company and at times required by the Company, if at all.In such event, the Company may be required to materially alter its business plan or curtail all or a part of its operational plans as detailed further in Management's Discussion and Analysis in this Form 10-K. Under the terms of the agreement with Kodiak Capital, the Company has the option to issue additional shares.The sale or the proposed sale of substantial amounts of our common stock in the public markets may adversely affect the market price of our common stock and our stock price may decline substantially.In the event that the Company is unable to raise or borrow additional funds, the Company may be required to curtail significantly its operational plans as further detailed in Requirements for Additional Capital in the Management Discussion and Analysis of this Form 10-K. Also, any new securities issued may have greater rights, preferences or privileges than our existing common stock which may adversely affect the market price of our common stock and our stock price may decline substantially. The Company’s Amended Articles of Incorporation authorize the issuance of up to 131,250,000 total shares of capital stock without additional approval by shareholders. As of October 19, 2010, we had 6,935,000 shares of common stock outstanding. Large amounts of our common stock will be eligible for resale under Rule 144. As of November 4, 2011, approximately 2,701,596 of the 6,935,000 issued and outstanding shares of the Company's common stock are restricted securities as defined under Rule 144 of the Securities Act of 1933, as amended (the “Act”) and under certain circumstances may be resold without registration pursuant to Rule 144 or otherwise. In general, under Rule 144, a person (or persons whose shares are aggregated) who has satisfied a six month holding period may, under certain circumstances, sell within any three-month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale. Rule 144 also permits, under certain circumstances, the sale of securities, without any limitation, by a person who is not an Affiliate, as such term is defined in Rule 144(a)(1), of the Company and who has satisfied a one year holding period. Any substantial sale of the Company's common stock pursuant to Rule 144 may have an adverse effect on the market price of the Company's shares.Since the Company has previously indicated in its filings with the Commission that it is a shell company, as that term is defined under the Securities Act, pursuant to Rule 144, shareholders must wait at least one year from the date of the filing of this Form 10-K to avail themselves of Rule 144 unless we file a registration statement for the sale of such shares prior thereto. Our reporting requirements may utilize a substantial portion of our cash. We will incur ongoing costs and expenses for SEC reporting and compliance.To be eligible for quotation on the OTCQB, issuers must remain current in their filings with the SEC. Market Makers are not permitted to begin quotation of a security whose issuer does not meet this filing requirement. Securities already quoted on the OTCQB that become delinquent in their required filings will be removed following a 30 or 60 day grace period if they do not make their required filing during that time.In order for us to remain in compliance we will require future revenues to cover the cost of these filings, which could comprise a substantial portion of our available cash resources. 11 Table of Contents Our shareholders may suffer future dilution due to issuances of shares for various considerations in the future. There may be substantial dilution to our shareholders purchasing in future offerings as a result of future decisions of the Board to issue shares without shareholder approval for cash, services, or acquisitions. Our stock will in all likelihood be thinly traded and, as a result, investors may be unable to sell at or near ask prices or at all if they need to liquidate shares. Our shares of common stock may be thinly-traded on the OTC Market Group’s OTC Link quotation platform, meaning that the number of persons interested in purchasing our common shares at or near ask prices at any given time may be relatively small or non-existent.This situation is attributable to a number of factors,includingthe factthat the Company is a small, relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community that generate or influence sales volume, and even if theCompanycame to the attention of such persons, they tend to be risk-averse and would be reluctant to follow an early stage company such as ours or purchase or recommend the purchase of any of our securitiesuntil such time as it became more seasoned and viable.As a result,there may be periods of several days or more when trading activity in the our securities is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally supportcontinuous sales without an adverse effect on the securities price.We cannot give investors any assurance that a broader or more active public trading market for the Company's common securities will develop or be sustained, or that any trading levels will be sustained.Due to these conditions, we can give investors no assurance that they will be able to sell their shares at or near ask prices or at all if they need money or otherwise desire to liquidate their securities of the Company. Certain Nevada Corporation Law provisions could prevent a potential takeover, which could adversely affect the market price of our stock. We are incorporated in the State of Nevada. Certain provisions of Nevada corporation law could adversely affect the market price of our common stock. Because Nevada corporation law requires board approval of a transaction involving a change in our control, it would be more difficult for someone to acquire control of us. Nevada corporate law also discourages proxy contests making it more difficult for you and other shareholders to elect directors other than the candidate or candidates nominated by our board of directors. SHOULD ONE OR MORE OF THE FOREGOING RISKS OR UNCERTAINTIES MATERIALIZE, OR SHOULD THE UNDERLYING ASSUMPTIONS PROVE INCORRECT, ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, EXPECTED, INTENDED OR PLANNED Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties Our principal executive office address is 500 Alder Drive, Milpitas, CA 95035.We lease approximately 7,313 square feet of office and warehouse space at a monthly rental of $4,425 under the terms of a 63 month lease that expires on May 31, 2016.The rent increases three percent annually. We currently have no investment policies as they pertain to real estate, real estate interests or real estate mortgages. Item 3.Legal Proceedings We are not currently involved in any legal proceedings and we are not aware of any pending or potential legal actions. No director, officer, or affiliate of the Company and no owner of record or beneficial owner of more than 5.0% of the securities of the Company, or any associate of any such director, officer or security holder is a party adverse to the Company or has a material interest adverse to the Company in reference to pending litigation. 12 Table of Contents Item 4.Reserved Part II Item 5.Market for Common Equity and Related Stockholder Matters Market Information Our Common stock is currently traded on the OTC Markets Group’s OTC Link (OTCQB) under the symbol "ABHI". We received our listing for quotation on March 26, 2010. The following table sets forth, for the periods indicated, the high and low inter-dealer closing prices per share of our common stock as reported on the OTC Bulletin Board and OTC Markets Group’s OTC Link, without retail mark-up, mark-down or commission and may not represent actual transactions.The Company migrated from the OTC Bulletin Board to the OTC Markets Group’s OTC Link on March 10, 2011. The following table sets forth the high and low bid prices for our common stock for the last two fiscal years ended July 31, 2011. Year Quarter High Low First Second Third Fourth First Second Third Fourth Holders As of July 31, 2011, prior to the reverse stock split, there were 52,577,449 shares of our common stock issued and outstanding with 78 shareholders of record.As of October 19, after the reverse stock split, there were 6,935,000 shares of our common stock issued with 80 shareholders of record. Description of Securities Common Stock Number of Authorized and Outstanding Shares: The Company's Amended and Restated Articles of Incorporation authorizes the issuance of 1,050,000,000 shares of capital stock, $0.001 par value per share.On October 19, 2011, the Company effectuated a reverse stock split of its capital stock on a 1 for 8 basis which amended the number of authorized shares to 131,250,000 shares of capital stock, $0.008 par value per share, of which 6,935,000 shares were outstanding on October 19, 2011. 13 Table of Contents Voting Rights: Holders of shares of Common Stock are entitled to one vote for each share on all matters to be voted on by the stockholders. Holders of Common Stock have no cumulative voting rights. Accordingly, the holders of in excess of 50% of the aggregate number of shares of Common Stock outstanding will be able to elect all of the directors of the Company and to approve or disapprove any other matter submitted to a vote of all stockholders. Other: No shareholder has any preemptive right or other similar right to purchase or subscribe for any additional securities issued by the Company, and no shareholder has any right to convert the common stock into other securities. No shares of common stock are subject to redemption or any sinking fund provisions. All the outstanding shares of the Company's common stock are fully paid and non-assessable. Subject to the rights of the holders of the preferred stock, if any, the Company's shareholders of common stock are entitled to dividends when, as and if declared by the Board from funds legally available therefore and, upon liquidation, to a pro-rata share in any distribution to shareholders. The Company does not anticipate declaring or paying any cash dividends on the common stock in the foreseeable future. Preferred Stock The Company's Amended Articles of Incorporation authorize the issuance of 50,000,000 shares of Preferred Stock, par value $0.001 per share, subject to any limitations prescribed by law, without further vote or action by the stockholders, and to issue, from time to time, shares, of preferred stock in one or more series. Each such series of Preferred Stock shall have such number of shares, designations, preferences, voting powers, qualifications, and special or relative rights or privileges as shall be determined by the Company's board of directors, which may include, among others, dividend rights, voting rights, liquidation preferences, conversion rights and preemptive rights. Series A Convertible Preferred Stock The Company has authorized a total of 9,400,000 shares of Series A Convertible Preferred Stock (the “Series A”).The Series A is convertible at any time into shares of the Company’s common stock at the conversion rate of one share of Common Stock per each share of Series A converted.The Series A is treated on an “as converted” basis for both voting and liquidation rights. There are currently 9,400,000 shares of Series A issued and outstanding.In June 2011, an amendment was filed with the Secretary of State of Nevada whereby the conversion price of Series A would remain unchanged in event of stock split, stock dividend on the common stock, a reclassification of the common stock or distribution to holders of common stock.If the Company reports net income in two of the following four years following the Exchange, the Series A shall be convertible into Common Stock at the conversion rate of two shares of Common Stock per each share of Series A converted. Series B Convertible Preferred Stock The Company has authorized a total of 2,600,000 shares of 6% Series B Convertible, Redeemable Preferred Stock (the “Series B”). The Series B accrues annual dividends at the rate of 6% per year in shares of Common Stock at the dividend conversion rate of $1.00.The Series B, together with any unpaid dividends, is convertible at any time into shares of the Company’s common stock at the conversion rate of one share of Common Stock per each share of Series B converted.Following the second anniversary of the Exchange, the Series B, together with any unpaid dividends, shall be convertible into Common Stock at the conversion price of forty cents ($0.40) or seventy percent (70%) of the daily volume weighted average price of the Common Stock for the twenty trading days immediately prior to the conversion.The Series B is redeemable by the Company, at any time prior to December 31, 2015, in cash at the redemption rate of $1.00 per share of Series B plus any accrued and unpaid dividends.On December 31, 2015, all outstanding shares of Series B shall be redeemed by the Company at a per share redemption price equal to $1.00 per share of Series B plus an amount of Common Stock equal to the amount of the accrued and unpaid dividend thereon.The Series B has a liquidation preference of $2,600,000 and ranks prior to the Series A and the Common Stock.The Series B votes on an “as converted” basis.On October 19, 2011, the Company effectuated a reverse 1 for 8 stock split to reduce the authorized shares to 325,000 shares of Preferred Stock B, $0.008 par value per share. 14 Table of Contents There are presently 9.4 million shares of Series A Preferred Stock and 325,000 shares of Series B Preferred Stock outstanding. Options On September 30, 2010, we granted options to employees to purchase 840,000 shares of Common Stock at a purchase price of $0.20 per share under the terms of the AmbiCom 2010 Incentive Stock option Plan. Transfer Agent Shares of Common Stock are registered at the transfer agent and are transferable at such office by the registered holder (or duly authorized attorney) upon surrender of the Common Stock certificate, properly endorsed. No transfer shall be registered unless the Company is satisfied that such transfer will not result in a violation of any applicable federal or state securities laws. The Company's transfer agent for its Common Stock is Signature Stock Transfer Inc., 2632 Coachlight Court, Plano, Texas75093, Telephone (972) 612-4120. Dividend Policy Dividends payable to common shareholders, if any, will be contingent upon our revenues and earnings, capital requirements and financial conditions. The payment of dividends, if any, will be within the discretion of our Board of Directors. We presently intend to retain all earnings, if any, for use in our business operations. Securities Authorized for Issuance Under Equity Compensation Plans The Company has reserved 2,277,778 shares of common stock for issuance under the terms of the AmbiCom Holdings 2010 Incentive Plan. The 2010 Plan is intended to promote the interests of the Company by attracting and retaining exceptional employees, consultants, directors, officers and independent contractors (collectively referred to as the “Participants”), and enabling such Participants to participate in the long-term growth and financial success of the Company. Under the 2010 Plan, the Company may grant stock options, which are intended to qualify as “incentive stock options” under Section 422 of the Internal Revenue Code of 1986, as amended (the “Incentive Stock Options”), non-qualified stock options (the “Nonqualified Stock Options”), stock appreciation rights (“SARs”) and restricted stock awards (the “Restricted Stock Awards”), which are restricted shares of Common Stock (the Incentive Stock Options, the Nonqualified Stock Options, the SARs and the Restricted Stock Awards are collectively referred to as “Incentive Awards”). Incentive Awards may be granted pursuant to the 2010 Plan for 10 years from the Effective Date. From time to time, we may issue Incentive Awards pursuant to the 2010 Plan.Each of the awards will be evidenced by and issued under a written agreement. If an incentive award granted under the 2010 Plan expires, terminates, is unexercised or is forfeited, or if any shares are surrendered to us in connection with an incentive award, the shares subject to such award and the surrendered shares will become available for further awards under the Plan. The number of shares subject to the 2010 Plan, and the number of shares and terms of any Incentive Award may be adjusted in the event of any change in our outstanding Common Stock by reason of any stock dividend, spin-off, stock split, reverse stock split, recapitalization, reclassification, merger, consolidation, liquidation, business combination or exchange of shares, or similar transaction. As of July 31, 2011, there were options outstanding under the 2010 Plan to purchase 840,000 shares of Common Stock at a purchase price of $0.20 per share. No options have been exercised since the Plan was created. 15 Table of Contents Penny Stock Rules The Securities and Exchange Commission has also adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Our shares are considered penny stock under the Securities and Exchange Act.The shares will remain penny stocks for the foreseeable future.The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his/her investment.Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act.Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document, which: · Contains a description of the nature and level of risk in the market for penny stock in both public offerings and secondary trading. · Contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the Securities Act of 1934, as amended. · Contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" price for the penny stock and the significance of the spread between the bid and ask price. · Contains a toll-free telephone number for inquiries on disciplinary actions. · Defines significant terms in the disclosure document or in the conduct of trading penny stocks. · Contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: · The bid and offer quotations for the penny stock. · The compensation of the broker-dealer and its salesperson in the transaction. · The number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock. · Monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement.These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Shares Available Under Rule 144 There are currently 2,701,596 shares of common stock that are considered restricted securities under Rule 144 of the Securities Act of 1933.683,750 shares are held by affiliates, as that term is defined in Rule 144(a)(1) and other shareholders. Under Rule 144, such shares can be publicly sold, subject to volume restrictions and certain restrictions on the manner of sale, commencing six months after their acquisition for those companies that have been subject to the reporting requirements of section 13 or 15(d) of the Exchange Act for a period of at least 90 days before the sale. 16 Table of Contents Recent Issuances of Unregistered Securities by the Registrant Since inception of the Company on July 1, 2008 we have sold unregistered securities to the following shareholders: On July 22, 2007 we issued 6,000,000 shares of common stock to Ms. Kato, who at the time was the Registrant’s sole officer and director in exchange for the payment of $6,000, or $0.001 per share. On January 15, 2010, the Registrant authorized the issuance of 20,000,000 shares of Common Stock, 2,600,000 shares of Series B Preferred Stock, options to purchase 5,500,000 shares of Common Stock and 2,350,000 shares of Series A Preferred Stock at the purchase price of $0.01 per share,and warrants to purchase 500,000 shares of Common Stock at the exercise price of $0.50 per share, in connection with the execution of an Agreement and Plan of Share Exchange with the shareholders of AmbiCom Acquisition Corp. (the “Exchange”). On January 15, 2010, the Registrant sold 1,250,000 shares of Common Stock at the price of $0.40 per share for an aggregate offering of $500,000. Except as noted above, the sales of the securities identified above were made pursuant to privately negotiated transactions that did not involve a public offering of securities and, accordingly, we believe that these transactions were exempt from the registration requirements of the Securities Act pursuant to Section 4(2) thereof and rules promulgated there under. Each of the above-referenced investors in our stock represented to us in connection with their investment that they were “accredited investors” (as defined by Rule 501 under the Securities Act) and were acquiring the shares for investment and not distribution, that they could bear the risks of the investment and could hold the securities for an indefinite period of time. The investors received written disclosures that the securities had not been registered under the Securities Act and that any resale must be made pursuant to a registration or an available exemption from such registration. All of the foregoing securities are deemed restricted securities for purposes of the Securities Act. Item 6.Selected Financial Data Not required for smaller reporting companies. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with our financial statements and related notes thereto included elsewhere in this annual report. Portions of this document that are not statements of historical or current fact are forward-looking statements that involve risk and uncertainties, such as statements of our plans, objectives, expectations and intentions. The cautionary statements made in this annual report should be read as applying to all related forward-looking statements wherever they appear in this annual report. You can identify forward-looking statements by the use of words such as the words “expect,” “anticipate,” “estimate,” “may,” “will,” “should,” “intend,” “believe,” and similar expressions. From time to time, we may publish forward-looking statements relative to such matters as anticipated financial performance, business prospects, technological developments and similar matters. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. All statements other than statements of historical fact included in this section or elsewhere in this report are, or may be deemed to be, forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Important factors that could cause actual results to differ materially from those discussed in such forward-looking statements include, but are not limited to, the following: changes in the economy or in specific customer industry sectors; changes in customer procurement policies and practices; changes in product manufacturer sales policies and practices; the availability of product and labor; changes in operating expenses; the effect of price increases or decreases; the variability and timing of business opportunities including acquisitions, alliances, customer agreements and supplier authorizations; our ability to realize the anticipated benefits of acquisitions and other business strategies; the incurrence of debt and contingent liabilities in connection with acquisitions; changes in accounting policies and practices; the effect of organizational changes within the Company; the emergence of new competitors, including firms with greater financial resources than ours; adverse state and federal regulation and legislation; and the occurrence of extraordinary events, including natural events and acts of God, fires, floods and accidents. 17 Table of Contents The following discussion and analysis of our plan of operations should be read in conjunction with our financial statements and related notes appearing elsewhere in this report. This discussion and analysis contain forward-looking statements that involve risks, uncertainties and assumptions. Actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including, but not limited to, those presented under the heading of “Risk Factors” and elsewhere in this annual report. Acquisition and Reorganization On January 15, 2010, the acquisition of AmbiCom was completed, and the business of AmbiCom was adopted as our business. As such, the following Management Discussion is focused on the current and historical operations of AmbiCom, and excludes the prior operations of the Registrant. Overview AmbiCom is a designer and developer of wireless products focusing on Wi-Fi and Bluetoothâ applications for the medical and healthcare industry.AmbiCom purchases standard wireless products and designs and develops features and packaging to customize these products to their target OEM markets.The Company believes that there are unique opportunities as a result of the sheer size of the wireless healthcare market and the Company’s innovative approach and exemplary customer service.AmbiCom is also designing and developing wireless home medical devices for non-healthcare applications for the retail market that will be introduced during the next fiscal year. COMPARATIVE RESULTS OF OPERATIONS FOR THE YEARS ENDING JULY 31, Change in Dollars Change in Percent Revenue $ $ ) -7.81 % $ Cost of Sales ) -11.91 % Gross Profit ) -3.73 % Gross Profit/Revenue Percentage % % Operating Expenses % Income from Operations ) ) % Other Income and Expenses ) ) % ) Income (loss) before income taxes ) ) -444.51 % Provision for Income Taxes ) -68.32 % Net Income $ ) $ ) -483.38 % $ Revenue Revenue is derived from sales of our wireless device products and non-recurring engineering (NRE) project fees. The products consist of routers, Compact flash Adapters/Modules, USB Adapters/Modules, Mini PCI Modules, PCI Express Mini Modules and mobile wireless products. The Company operates in a market characterized by long term growth prospects as businesses adopt the convenience of wireless connectivity and switch from traditional wired solutions. We provide optimized wireless products to the medical industry which has concentrated on using wireless solutions as a way to reduce healthcare costs as a whole. Our sales decreased by 8% from $3,540,104 in the year ended July 31, 2010 to $3,263,786 in the year ended July 31, 2011, partly as a result of a slowdown in customer purchases of our wireless device products due to the overall slowdown in the global economy as well as a substantial amount of our wireless device products nearing the end of their current product life cycle.We anticipate demand to increase again once new wireless device products become available and we introduce wireless home medical devices for the retail market. 18 Table of Contents Cost of Sales Our cost of sales consists primarily of the amounts paid to third-party manufacturers for the products we purchase for resale, related packaging costs, as well as labor and material costs associated with our NRE projects. Our cost of sales decreased by 12% from $1,763,974 in the year ended July 31, 2010 to $1,553,858 in the year ended July 31, 2011. Our cost of sales decreased at a greater rate than the decrease in sales as a result of a continued shift by customers towards products that offered the Company higher margins. Gross Profit & Gross Margin Our gross profit decreased by 4% from $1,766,130 in the year ended July 31, 2010 to $1,709,928 in the year ended July 31, 2011 as a result of the decrease in overall revenues. As a result of the continued transition in the type of goods purchased continuing to shift towards higher margins products as well as work on NRE projects, our gross margin increased from 50.2% to 52.4%. We do not necessarily expect gross margins to remain at this level in 2012and our gross margin will continue to be affected by a variety of factors, including the cost of outsourcing to support project demands, changing of the foreign exchange rates against the US dollar, average sales prices realized on sales of our products, fluctuations in the cost of our purchased components, the stage of our product life cycle, and the amount of NRE projects we take on. Selling, General and Administrative Expenses Our operating expenses consist primarily of salaries and associated costs for employees in finance, human resources, sales, information technology and administrative activities. In addition, operating expenses may from time to time include charges relating to accounting, legal, insurance or stock-based compensation under Statement of Financial Accounting Standards No. 123(R), “Share-Based Payment.”Our operating expenses increased by 7% from $1,717,439 in the year ended July 31, 2010 to $1,835,558 in the year ended July 31, 2011.The increased operating expenses are mainly due to increased public relations and insurance related expenses associated with being publicly held as well as increased payroll and facilities related expenses. Income (Loss) from Operations Income (Loss) from operations indicates the amount available from operating activities after we have deducted our selling, general and administrative expenses from our gross profit.Our loss from operations was $125,630 in the year ended July 31, 2011 compared to a gross profit of $58,691 in the year ended July 31, 2010.The loss for the year ended July 31, 2011 was mainly a result of the continued increase in operating expenses that were not offset by the decrease in revenue as well as a transition towards NRE projects and the design and development of home medical devices. Other income and expenses Other income and expenses arise from non operating events and transactions, principally interest charges and results of a litigation settlement.Other income and expense, net, increased by 1,164% to a loss of $60,170 in the year ended July 31, 2011 from $4,760 in the year ended July 31, 2010.Our interest expense increased by $7,667 as a result of the increased amount drawn on our line of credit partially reduced by lower interest expenses for the reduced balances of notes payables. Provision for income taxes Our effective tax rate for the years ended July 31, 2011 and 2010 was 42.3%.We provided $1,600 and $5,050 for income taxes in the years ended July 31, 2011 and 2010, respectively Net Income (Loss) Net Loss for the year ended July 31, 2011 was $187,400, a decrease of $236,481 from the previous year. Capital Resources and Liquidity Cash and cash equivalents were $524,512 at July 31, 2011 and $165,848 at July 31, 2010. The net increase in cash over the period arose from drawing on the Company’s line of credit as well as collection of accounts receivable balances which was partially offset by payments to reduce notes payables and amounts due to related parties.Our total current assets decreased 18% to $804,198 at July 31, 2011 from $980,168 at July 31, 2010 while our current liabilities increased 1% to $456,840 at July 31, 2011 from $450,524 at July 31, 2010.Our overall working capital decrease was consistent with the net loss for the year. 19 Table of Contents The Company negotiated a $1.3 million secured line of bank credit as of May 9, 2011, and at July 31, 2011, the balance outstanding under this facility was $290,000. The covenants relating to the line of bank credit include monthly unaudited, compliance certifications requiring a minimum current asset to current liability ratio of 1:2, a maximum debt to tangible net worth ratio of 2.5:1, and a minimum quarterly EBITDA of at least $30,000 on a rolling four quarter basis. At July 31, 2011, the company was in violation of the restrictive covenant pertaining to a minimum quarterly EBITDA of not less than $30,000.The lender issued forbearance for the violation of the restrictive covenant. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Item 7A.Quantitative and Qualitative Disclosures About Market Research We do not hold any derivative instruments and do not engage in any hedging activities. Item 8.Financial Statements Report of Independent Registered Public Accounting Firm 20 Table of Contents AMBICOM HOLDINGS, INC. FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For the Years Ended July 31, 2011 and 2010 FINANCIAL STATEMENTS TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 22 Consolidated Balance Sheets as of July 31, 2011 and 2010 23 Consolidated Statements of Cash Flows for the years ended July 31, 2011 and 2010 25 Consolidated Statement of Stockholders’ Equity as of July 31, 2011 26 Notes to Consolidated Financial Statements 27 21 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Ambicom Holdings, Inc. We have audited the accompanying consolidated balance sheets of Ambicom Holdings, Inc. and subsidiaries (collectively, the “Company”) as of July 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of July 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Kim and Lee Corporation, CPAs Los Angeles, California October 28, 2011 22 Table of Contents AMBICOM HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS AS OF JULY 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $9,329 and $20,761 as of July 31, 2011 and 2010, respectively Inventory, net of reserve balances of $37,814 and $42,381 as of July 31, 2011 and 2010, respectively Other receivables, current - Prepaid expenses and other current assets Total current assets Property and equipment, net Deposit Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Accounts payable - other Deferred revenue Due to related party - Line of credit payable Notes payable - current portion Total current liabilities Notes payable, net of current Total liabilities Commitment and contingency (Note 4) Stockholders’ equity: Common stock, $0.001 par value; 1,000,000,000 shares authorized; 52,577,449 and 51,750,000 shares issued and outstanding at July 31, 2011 and July 31, 2010, respectively Preferred stock, Series A, $0.001 per share; 9,400,000 shares authorized; 9,400,000 and 0 shares issued and outstanding at July 31, 2011 and July 31, 2010, respectively - Preferred stock, Series B, $0.001 per share 2,600,000 shares authorized; 2,600,000 and 2,600,000 shares issued and outstanding at July 31, 2011 and July 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 23 Table of Contents AMBICOM HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED JULY 31, Sales $ $ Cost of sales Gross profits Operating Expenses Depreciation Professional fees Selling and general expenses Total operating expenses Income (loss) from operations ) Other income (expense) Other income and expense, net ) Interest expense, net ) ) Net other expense ) ) Total income (loss) before income taxes ) Income taxes Net income (loss) $ ) $ Net income (loss) per share- basic $ ) $ Net income (loss) per share- diluted $ ) $ Weighted average shares outstanding — basic Weighted average shares outstanding — diluted The accompanying notes are an integral part of these consolidated financial statements. 24 Table of Contents AMBICOM HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JULY 31, Cash flows from operating activities: Net income (loss) $ ) $ Net income items not affecting cash: Depreciation and amortization Non cash bonus - Stock-based compensation Inventory valuation adjustment - Reduction in bad debt reserve ) - Reduction in reserve for inventory loss ) - Decrease / (Increase) in operating assets: Accounts receivable ) Inventory ) Other receivables ) Prepaid expense ) Deposit ) - Increase / (Decrease) in operating liabilities: Accounts payable - trade ) Accrued payable - other ) Unearned revenue Net cash provided by (used) in operating activities ) Cash flows from investing activities: Payment of notes to related parties ) ) Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock - Proceeds from sale of preferred stock Proceeds from line of credit Payments on notes payable ) ) Cash used in reverse merger, net of cash received - ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Supplemental information: Income taxes paid $ $ Interest paid $ $ The accompanying notes are an integral part of these consolidated financial statements. 25 Table of Contents AMBICOM HOLDINGS, INC. Consolidated Statements of Changes in Stockholders' Equity Preferred Stock Series B # Preferred Stock Series B Amount Preferred Stock Series A # Preferred Stock Series A Amount Common Stock # Common Stock Amount Additional Paid-in Capital Accumulated Deficit Total Balance at August 1, 2009 - $
